Citation Nr: 1538203	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  13-23 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating for coronary artery disease, status post-myocardial infarctions and coronary artery bypass grafting, in excess of 10 percent from August 1, 2000, to October 28, 2001, in excess of 30 percent from October 29, 2001, to July 30, 2004, and in excess of 60 percent from November 1, 2004.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

K. R. Fletcher






INTRODUCTION

The Veteran had active service from January 1962 to May 1966.

These matters are before the Board of Veterans' Appeals (Board) on appeal from April and August 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In his July 2013 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  He withdrew his hearing request in August 2014.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issues of entitlement to service connection for lumbar spine disability, sciatica of the right and left lower extremities, hearing loss disability, tinnitus, scars, residuals of a stroke and psychiatric disability have been raised by the record in a statements received in March and June 2014, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


REMAND

The Board notes that although the Veteran was previously represented by Attorney David L. Huffman.  In August 2014, VA revoked Mr. Huffman's authority to represent VA claimants.  There is no correspondence showing that the Veteran has been informed of these developments.  Indeed, to the extent that the Veteran was copied on a March 2015 letter to Mr. Huffman, this letter did not clearly inform the Veteran of his option to retain new representation.  On remand, he should be so notified and afforded an opportunity to obtain a new representative.

Coronary Artery Disease

In an April 2011, rating decision, the RO granted service connection for coronary artery disease.  Staged ratings have been assigned for this disability.  The most recent VA examination to determine the degree of severity of the Veteran's service-connected coronary artery disease was in June 2011.  Thereafter, in a statement received in June 2014, the Veteran essentially testified that this disability had gotten worse and requested re-examination.  When a veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Veteran should accordingly be scheduled for an examination to determine the current severity of his heart disability.  Prior to scheduling the examination, all outstanding treatment records pertinent to this issue should be associated with the claims file.

TDIU

A claim for TDIU is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the Veteran indicated in a July 2013 VA Form 9 that he is unemployable due to coronary artery disease, the issue of entitlement to a TDIU was raised by the record.  (The Veteran also submitted formal TDIU claims in March and June 2014).  Therefore, the issue of entitlement to TDIU is properly before the Board but must first be adjudicated by the AOJ prior to consideration by the Board.

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran that Attorney Huffman is no longer accredited by VA and provide him with information explaining how to obtain new representation.  Clarify whether he would like to obtain different representation or proceed without representation on a pro se basis.

2.  Request all pertinent outstanding medical records pertaining to treatment of the Veteran and associate them with the record.

3.  Then, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected coronary artery disease.  The VBMS file should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.  Any indicated clinical testing and studies should be conducted.

The examiner should address the following:

a. indicate all symptomatology related to the Veteran's coronary artery disease;

b. report his current workload in terms of METs;

c. indicate whether coronary artery disease results in any of the following: chronic congestive heart failure; left ventricular dysfunction, providing the level of ejection fraction; or cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or X-ray.

d.  address the functional impact that the Veteran's heart disability and diabetes mellitus have on his ability to secure or follow a substantially gainful occupation - taking into account the Veteran's education, training, and work history.

A complete rationale should be given for all opinions and conclusions expressed.  If a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used, but the examiner should specifically state in the report why an exercise stress test is medically contraindicated.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the VBMS file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claims.

5.  Thereafter, based on all the evidence of record, adjudicate the issues on appeal.  If any of the benefits sought are not granted, a supplemental statement of the case should be issued, the appellant and his representative (if any) should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

